UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Dean G. Sutton, Esq.
18 Green Road
Post Office Box 187
Sparta, New Jersey 07871
(973) 729-8121
dean@deansuttonlaw.com
Attorney for Debtor(s)

In Re:                                                                   Case No.: 19-28149/RG

William Charles Hovey                                                    Chapter: 13

                                                                         Hearing Date: November 20, 2019

                                                                         Judge: Rosemary Gambardella


                                      ORDER FOR RELIEF FROM STAY

         The relief set forth on the following pages, numbered two (2) through two (2) is hereby ORDERED.
Page 2
Debtor: William Charles Hovey
Case No. 19-28149/RG
Caption of Order: Order For Relief From Stay



     This matter having been opened to the Court by Dean G. Sutton, Esq.,

attorney for the Debtor and Dean G. Sutton having appeared on the behalf of

the Debtor and good cause having been shown;



     It is ORDERED, that the Debtor’s Motion for Relief from the Automatic

Stay is granted for the limited purpose of pursuing the appeal which is the

subject of this Motion; and it is further



      ORDERED, that the Debtor’s Appeal of the Judgment entered against him

in the New Jersey Superior Court bearing Docket No. MRS-L-796-14 may proceed

to its conclusion; and it is further



     ORDERED, that the Automatic Stay remains in effect as to the enforcement

of the judgment and/or any collection activity associated with the judgment.
